Per Curiam.

The Board of Tax Appeals, in arriving at the relative needs of Lncas County.subdivisions for the county’s 1974 local government fund deducted from the city of Sylvania, two items of $19,000 each which were shown in Sylvania’s general fund as transfers from its tree removal and replacement assessment fund and its ditch and drainage' assessment fund. Appellant, city of Toledo, contends that such deductions were unreasonable and unlawful because Sylvania’s tax budget shows no expenditures of these funds from the general fund.
The record of the hearing before the Board of Tax Appeals reveals that the two items of $19,000 each were identified in the Sylvania tax budget as transfers to the general fund and also identified as estimated expenditures in the budget for the purposes designated by the special funds from which the transfers were made.
Thus, there was evidence before the Board of Tax Ap*368peals supporting estimated expenditures from the general fund relative to the total of $38,000 transferred to the general fund. That evidence supports the board’s conclusion that the estimated expenditures were for payment relative to the purposes designated in the special fund categories.
In view of the foregoing, the Board of Tax Appeals, in arriving at Sylvania’s relative needs for the 1974 local government fund, did not act unreasonably or unlawfully, and its decision is, therefore, affirmed.

Decision affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.